           Case 1:19-cv-02322-CM Document 18 Filed 07/08/19 Page 1 of 2



                        IN THE UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF NEW YORK



SKYLAR CUNNINGHAM, individually on
behalf of herself and all others similarly situated,

                    Plaintiff,
                                                       Case No. 1:19-cv-02322-CM
v.
                                                       Hon. Colleen McMahon
PRET A MANGER (USA) LIMITED,

                    Defendant.




              DEFENDANT’S NOTICE OF MOTION TO DISMISS OR,
      IN THE ALTERNATIVE, TO STAY PLAINTIFF’S AMENDED COMPLAINT

        PLEASE TAKE NOTICE that the undersigned attorneys for Defendant Pret A Manger

(USA) Limited (“Pret”) in the above-referenced matter, request oral argument and will move this

Court, before the Honorable Chief Judge Colleen McMahon, at the Daniel Patrick Moynihan

United States Courthouse, 500 Pearl St., New York, NY 10007, on a date and time designated by

the Court, for an Order, pursuant to Federal Rules of Civil Procedure 12(b)(1) and 12(b)(6),

dismissing with prejudice, in whole or in part, Plaintiff’s Amended Complaint, or in the

alternative, to stay this action. In support, Pret submits its Memorandum of Law in Support of its

Motion to Dismiss, as well as the signed Declaration of Gregory Thorp, Vice President of

Finance at Pret, both of which are being filed contemporaneously.




                                                   1
        Case 1:19-cv-02322-CM Document 18 Filed 07/08/19 Page 2 of 2



DATED: July 8, 2019                Respectfully submitted,

                                   CROWELL & MORING LLP

                                   /s/ Sarah M. Gilbert_________________

                                   Sarah M. Gilbert
                                   Randa Adra
                                   590 Madison Ave.
                                   New York, NY 10022
                                   Tel. (202) 624-2500
                                   sgilbert@crowell.com
                                   radra@crowell.com

                                   Counsel for Defendant
                                   Pret A Manger (USA) Limited
